A statement of Circuit Judge HENDERSON dissenting from the denial of rehearing en banc, joined by Circuit Judge SENTELLE, is attached.
Circuit Judge GARLAND did not participate in this matter.

ORDER

PER CURIAM:
Appellees’ petition for rehearing en banc and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service did not vote in favor of the *961petition. Upon consideration of the foregoing, it is
ORDERED that the petition be denied.